Citation Nr: 1123011	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  05-22 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for herniated disc L5-S1, during the period from July 20, 2004 to March 30, 2010.

2.  Entitlement to a rating in excess of 40 percent for herniated disc L5-S1, from March 30, 2010.

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy, S1, lower extremity, prior to March 30, 2010.

4.  Entitlement to a rating in excess of 20 percent for radiculopathy, S1, lower extremity, from March 30, 2010.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to April 1995.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions by the Montgomery, Alabama, Regional Office (RO).  By a rating action in October 2004, the RO denied the Veteran's claim of entitlement to a rating in excess of 10 percent for herniated disc, L5-S1, with S1 nerve root irritation.  The Veteran perfected a timely appeal to that decision.  Subsequently, in a rating action dated in October 2007, the RO increased the evaluation for the Veteran's low back disorder from 10 percent to 20 percent, effective July 20, 2004.  

A Decision Review Officer's (DRO) decision in April 2008 granted service connection for radiculopathy, S1, left lower extremity; a 10 percent disability rating was assigned, effective February 27, 2008.  

On August 5, 2009, the Veteran appeared and testified at a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A transcript of that hearing is also of record.  



In October 2009, the Board remanded the case to the RO for further evidentiary development.  By a rating action in December 2010, the RO increased the evaluation for the lumbar spine from 20 percent to 40 percent, effective March 30, 2010; the RO also increased the evaluation for radiculopathy, S1, lower extremity, from 10 percent to 20 percent, effective March 30, 2010.  Because these are not the highest possible ratings available under the rating schedule for these disabilities and the Veteran has not indicated that he is content with the ratings assigned, the appeal continues.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  


FINDINGS OF FACT

1.  During the period from July 2004 to March 2010, the Veteran's service-connected back disorder was manifested by pain, tenderness and limited range of motion, but not to the extent that flexion of the thoracolumbar spine was limited to 30 degrees or less; there was also no diagnosis of any ankylosis and no evidence of incapacitating episodes having a total duration of at least four weeks during any 12-month period.  Bedrest was not prescribed.  

2.  From March 30, 2010, the Veteran's service-connected low back disorder has been manifested by flexion limited to 30 degrees or less; however, it does not result in any unfavorable ankylosis of the spine and does not cause incapacitating episodes requiring bed rest as prescribed by a physician.  

3.  Prior to March 30, 2010, the Veteran's radiculopathy, S1, left lower extremity caused disability comparable to no more than mild incomplete paralysis, which has been manifested by pain, numbness, and tingling, but no objective medical evidence of loss of strength or function attributed to this service-connected disability.  

4.  Since March 30, 2010, the Veteran's radiculopathy, S1, left lower extremity has been productive of moderate incomplete paralysis of the sciatic nerve.   



CONCLUSIONS OF LAW

1.   The criteria for an evaluation in excess of 20 percent for the Veteran's herniated disc L5-S1, nerve root irritation, prior to March 30, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.45, 4.71a, Diagnostic Code 5243 (2010).  

2.  The criteria for a rating in excess of 40 percent for herniated disc L5-S1, nerve root irritation, from March 30, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Code 5243 (2010).  

3.  The criteria for an initial rating in excess of 10 percent for radiculopathy, S1, left lower extremity, prior to March 30, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, DC 8520 (2010).  

4.  The criteria for a rating in excess of 20 percent for radiculopathy, S1, left lower extremity, prior to March 30, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103a, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.40, 4.45, 4.7, 4.124a, Diagnostic Code 8520 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in August 2004 from the RO to the Veteran, which was issued prior to the RO decisions in October 2004 and April 2008.  Additional letters were issued in January 2008, April 2010, and May 2010.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are, when considered collectively, adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  They were conducted by medical professionals, who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  Taken together, they provide the information necessary to apply the relevant rating criteria.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  


II.  Factual background.

By a rating action in April 1995, the RO granted service connection for herniated disc, L5-S1, nerve root irritation; a 10 percent rating was assigned, effective April 7, 1995.  

The Veteran's claim for an increased rating for his low back disorder (VA Form 21-4138) was received in July 2004.  Submitted in support of the claim were treatment records from Gardendale Family healthcare, dated from February 1999 to July 2001.  These records show that the Veteran received clinical attention for complaints of chronic low back pain.  

Of record is a treatment report from Dr. Brad Goodman, dated in May 2004, indicating that the Veteran was seen for complaints of intermittent exacerbations of low back pain over the last few years, with the most recent occurring approximately two weeks ago.  The Veteran indicated that the majority of his symptoms were in the lumbar spine region, right slightly greater than left.  He denied radicular symptoms.  He had no other complaints.  On examination, the Veteran had tenderness to palpation over the bilateral lumbosacral paraspinals, segmentally L4 through S1, right greater than left.  There was no tenderness over the bilateral S1 joints or the bilateral sciatic notices.  He reported increased discomfort with lumbar flexion and decreased with lumbar extension.  Straight leg raising was negative bilaterally.  The Veteran had a negative straight leg bilaterally.  Motor grade was 5/5 bilaterally in the lower extremities.  Sensory was intact to light touch.  DTRs were 2+ and symmetric.  No appreciate muscle atrophy was noted.  The assessment was acute exacerbation of chronic low back pain segmentally at L5 through S1, right greater than left, without radicular symptoms.  

Of record is a medical statement from Dr. K.B., dated in August 2004, indicating that the Veteran has been followed in his office from 1999 through 2001 for evaluation of low back pain, right worse than left.  Dr. B. noted that MRIs showed degenerative joint disease and degenerative disc disease at the lumbar level.  Dr. B. further noted that the Veteran had needed medical attention for moderate to severe pain from 5 to 7 times a year during the period from July 2001 to the present.  

The Veteran was afforded a VA examination in August 2004.  At that time, the Veteran reported that he an exacerbation of pain in 2001 when he began having electrical "shock-type pain" into the right leg down to the posterior calf to the ankle area; he stated that the pain has been more or less constant since that time.  The Veteran stated that he has had no sensory deficit symptoms although the electrical symptoms sound very much like paresthesias.  It was noted that he was working on a regular basis until recently when he was laid off because of "company downsizing."  The Veteran stated that his back pain interfered with his work but he was able to do his job at an acceptable level.  He stated that he missed 12-15 days a year over a 3 and 1/2 year period because of pain in his back.  The Veteran also reported that he has had some limitations of his activities of daily living but really not very much and primarily during his periods of more severe pain.  He further stated that the pain became severe two to three times a year and lasted several days.  

On examination, it was noted that the Veteran walked with a normal gait; he got up and down from the chair with only minimal evidence of pain.  He was able to stand erect; he had a normal lordotic curve in the lumbar spine.  He was able to flex to 45 without pain, further flex to 75 degrees with pain.  Extension was to 30 degrees with pain at the extreme of his extension.  Lateral bending was between 20 to 30 degrees on either side.  He was able to heel and toe walk; he had no straight leg raising or sciatic tension on the left.  On the right, he had minimal positive straight leg raising pain with no real sciatic tension or irritation noted.  Reflexes were active and symmetric at both knees and ankles.  Sensation was normal in all areas.  Upon reviewing the MRI, the examiner agreed that the Veteran had some desiccation changes at L5-S1 disk though there was no significant loss of height of that disk and he did not see any degenerative or hypertrophic changes in the nearby facet joints.  He did have the eccentric bulge on the left side at that level which seemed bonier as it did anything else; it did not appear to be herniated disk.  That left L5-S1 canal may be slightly narrowed.  There was no evidence of bulge or other nerve pressure activity on the right side at that level.  The pertinent diagnosis was desiccation changes of the L5-S1 disk with no loss of height of that disk to support a diagnosis of degenerative disc disease as yet.  There was approximately a 15 percent additional loss of function with repetitive use.  

On the occasion of another examination in May 2005, it was noted that a recent MRI of the lumbar spine, performed in April 2004, reportedly showed disc desiccation of L5-S1 with appreciable disc extrusion and questionable HIZ.  It was noted that the Veteran had no obvious intervertebral foraminal stenosis bilaterally on sagittal views.  The Veteran indicated that he had had trigger point injections in the past 3 months which lasted approximately one week each; he never had an epidural or surgery.  He did not use orthotics.  The Veteran stated that he occasionally used a cane when he had flare-ups which could be every month and last approximately one to three days.  He noted that during those periods of incapacitation, the pain was 7 out of 10 up to 9 out of 10 with flare ups; it was preceded by a shock down the left leg at times with some numbness to the toes.  The Veteran also related that the pain increased with repetitive use such as walking long distances, lifting heavy objects or twisting.  He denied any bowel or bladder difficulties; he also denied any falls.  It was noted that he was working full time as a corrections officer in a county jail; this was a new job for him.  

Examination showed the Veteran to be in a stiff and direct posture with normal alignment of the spine.  Paraspinous muscles were soft.  No tenderness was noted upon palpation of the spine or the sacroiliac joints.  He had difficulty with forward flexion with pain at 75 degrees.  Extension of his back was painful above 20 degrees.  Left lateral flexion was possible to 20 degrees as was right lateral flexion.  Lateral rotation was to 20 degrees, bilaterally.  There was no muscle spasm or localized tenderness with palpation.  Gait was mildly shuffling.  There were no signs of scoliosis, lordosis or abnormal kyphosis.  Examination of the nerves found them to be in the upper extremities to be 1/4 and symmetrical, lower extremities were 2/4 in the right patella and 1/4 in the left patella.  Achilles were equal at 1/4.  The toes were downgoing bilaterally.  There was no decrease in sensory perception.  Straight leg raising was positive with left over right with pain.  He had decreased strength with dorsiflexion against resistance, right greater than left.  The pertinent diagnosis was degenerative joint disease with low back pain with occasional radiculopathy with reported disk desiccation and protrusion and possible extrusion.  The examiner stated that the severity at present would be moderate as the Veteran was able to pursue is present job duties as a guard.  

Received in February 2006 were treatment reports from Dr. M. Scott Kendrick.  These records show that the Veteran was seen in September 2005 with complaints of moderate to severe lower back pain.  The Veteran indicated that the pain was typically in the back, but he does have some electrical type pains that shoot into his right leg at times; he stated that the pain was typically worse at night and was worsened by sitting and standing for long periods of time.  The Veteran indicated that he had intermittent electrical sensations that radiate into his legs and stiffness in his lower back.  In December 2005, the Veteran received a steroid injection in the lumbar spine.  An MRI of the lumbar spine, performed in November 2006, revealed an extruded disc on the left L5-S1, demonstrating progression since the prior examination; no nerve impingement or canal stenosis was identified.  

Of record is a nursing summary from Brookwood Medical Center, dated in September 2007, indicating that the Veteran was admitted on August 31, 2007.  It was noted that his back pain had increased over the last 4 years; he stated that any kind of walking, bending, or standing increased the pain, but not really much decreases the pain.  Examination of the extremities showed motor to be 4/5 on the left and 5/5 on the right, and he had a negative straight leg raise bilaterally.  He had an MRI which showed an L4-L5 herniated disk with some extruded material.  The assessment was low back pain with a left radiculopathy.  

The Veteran was afforded another VA examination in October 2007.  At that time, the examiner noted that, since his last MRI in November 2006, which showed an extruded disk on the left L5-S1, the Veteran had had several epidural steroid and Morphine blocks with no improvement.  The Veteran indicated that his pain seemed to be getting worse, especially in the lower back.  He reported a 50 percent reduction in function during these flare-ups.  The Veteran stated that he was able to walk for only five or six minutes, he could sit for only 20 minutes, and he could stand for only 20 minutes.  He noted that while he was employed by Shelby County Commission, he worked three days one week, four days another week and that it was mostly administrative work which he said he was able to do on that basis.  He reported no periods of incapacitation within the past 12 months.  

On examination, the Veteran was able to get in and out of the chair quickly and with ease.  He got on and off the examining table quickly and with ease.  He walked with a mildly antalgic gait.  Range of motion in the lumbar spine was 20 degrees of extension, and 75 degrees of flexion, although he had pain in the terminal 20 or 30 degrees of that 75 degree range.  He had 30 degrees of lateral bending to either side and 30 degrees of rotation to either side.  He was able to heel and toe walk.  He had no straight leg raising pain.  He had no sciatic tension signs.  Reflexes were symmetric at 2+ both knees and ankles.  Motor strength was 5/5 throughout the lower extremities and sensory function was intact to light touch throughout lower extremities.  He had moderate paraspinal muscle spasm bilaterally but at the same time he also had a normal lumbar lordosis and he tended to reverse that lordosis on flexion of the lower back.  There was no further loss of motion due to fatigue, weakness or incoordination following repetitive use during the examination.  The pertinent diagnosis was herniated and extruded disk L5-S1, left, which appeared on MRI scan to be definitively increased his previous studies.  The examiner stated that the lack of pain on straight leg raising and sciatic tension signs and the presence of normal reflexes strongly weighed against a diagnosis of lumbar radiculopathy.  

The Veteran underwent another MRI of the lumbar spine in January 2008, which revealed congenitally narrowed central canal due to short pedicles at L4-5 and L5-S1.  In addition, there was proliferation of the epidural fat.  Those findings combined and resulted in effacement of the distal thecal sac and crowding of the descending nerve root.  The study also revealed L5-S1 left paracentral disk extrusion with displacement of the descending left S1 nerve root.  

Received in February 2008 was a treatment report from Dr. Kenneth G. Varley, dated in February 2008, indicating that the Veteran was seen for complaints of low back and left lower extremity pain.  He reported constant, aching, gnawing low back pain with intermittent sharp, shooting pain radiating down the left leg along the posterolateral portion into his toes.  The Veteran also reported numbness and tingling in the left leg in the same distribution as the pain down to his toes; he rated his pain as 5-9 out of 10.  Following an evaluation, the assessment was left S1 radiculopathy secondary to lumbar degenerative disc disease.  Additional treatment reports dated from February 2008 to February 2009 show that the veteran continued to receive treatment, including steroid injections in the lumbar spine, for his chronic low back pain.  

At his personal hearing in August 2009, the Veteran testified that his low back pain has had a significant impact of his daily life.  The Veteran indicated that he worked in the area of law enforcement, and his job required him to spend a 12 hour shift on his feet; and that he did a lot of walking and lifting.  The Veteran stated that sometimes he was in so much pain that his wife had to help him get dressed.  He also stated that he was unable to function; in fact, he had to lay down on the couch or the bed to rest his back.  The Veteran related that the back pain caused numbness in his left leg and it caused him to limp.  The Veteran reported that he had to use leave without pay to take time off from work as a result of his back pain.  

Submitted at the hearing was a statement from a VA doctor, dated in August 2009, indicating that the Veteran is one of his patients.  The doctor stated that the Veteran had chronic low back pain that occasionally flared up to such a degree that forced him to need bed rest to recover.  He also noted that the chronic back pain caused the Veteran to be late for or miss days of work.  

Also submitted were two lay statements, dated in March 2009, from individuals who attest to the functional limitations caused by the Veteran's chronic low back pain.  

VA progress notes dated from March 2007 through February 2010 show that the Veteran continued to receive clinical attention for chronic low back pain.  

The Veteran was afforded another VA examination in March 2010.  At that time, he reported that he had progression of pain in the left lower extremity since the onset in 2006 of chronic numbness in the left lower extremity with lightening like pains intermittently down the inner aspect of the left to the calf area.  It was noted that the Veteran used a back brace as needed.  There was no history of hospitalization.  The Veteran did report urgency, but no episodes of incontinence.  The Veteran also reported decreased motion in the lumbar spine, with stiffness and spasms; he described the back pain as severe, constant, and throbbing in nature.  The Veteran reported having radiation of pain into the left lower extremity.  The Veteran indicated that he had severe flare-ups every 2 to 3 weeks, lasting 3 to 7 days; he stated that the flare-ups are alleviated by bed rest.  The Veteran related he had incapacitating episodes 3 to 5 days per week, 12 times in the past 12 months.  

On examination, it was noted that the Veteran's posture was normal; he had a normal head position and was symmetrical in appearance.  There was no gibbus, kyphosis, list, flattening, lordosis, scoliosis, reverse lordosis, or ankylosis noted.  There was no spasm, no atrophy, and no weakness; however, the examiner did note guarding, tenderness and pain with motion of the lumbar spine.  Range of motion of the lumbar spine revealed forward flexion to 21 degrees, extension to 3 degrees, lateral flexion to 10 degrees bilaterally, left lateral rotation to 11 degrees, and right lateral rotation to 13 degrees.  The examiner noted that the Veteran was unable to tolerate more than one repetition of each motion assessment due to pain and marked guarding.  An MRI of the lumbar spine revealed left paracentral disc bulge at L5-S1; there was no stenosis of the spinal canal or neural foramina.  The examiner stated that there were no incapacitating episodes due to intervertebral disc syndrome.  It was reported that the Veteran was currently employed as a county jail records keeper; he lost 18 weeks of work in the last year as a result of back pain.  The pertinent diagnosis was degenerative disc disease of the lumbar spine, with severe low back pain and left leg numbness.  

III.  Legal Analysis-Higher Evaluations for herniated disc.

Disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all the evidence of record, a reasonable doubt arises regarding the degree of disability, such doubt shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

When rating the Veteran's service-connected disabilities, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).  In all cases, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed when adjudicating claims under the diagnostic codes that require consideration of limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

The Veteran's herniated disc L5-S1 is evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.  The General Rating Formula states that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: a 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; a 50 percent disability rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and, a 100 percent disability rating is warranted for unfavorable ankylosis of entire spine.  See 38 C.F.R. § 4.71a, General Rating Formula.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code. Id. at Note (1).

Additionally, Diagnostic Code 5243 provides that intervertebral disc syndrome is to be rated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  Under the Formula for Rating IVDS, a 20 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating IVDS.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).  

Because the General Rating Formula is identical for all diagnostic codes pertaining to the spine other than for degenerative disc disease, consideration of other relevant diagnostic codes pertaining to the spine is not required.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5236, 5237, 5238, 5239, 5240, 5241, 5242 (2010).  

A.  Rating in excess of 20 percent prior to March 30, 2010.

Based on the evidence discussed above, the record does not support an increased evaluation in excess of 20 percent for the Veteran's herniated disc L5-S1, with S1 nerve root irritation, prior to March 30, 2010.  Subjectively, the Veteran's herniated disc was manifested mainly by chronic low back pain.  Objectively, the Veteran's herniated disc was manifested by forward flexion to 45 degrees.  Additionally, there was extension to 20 degrees, lateral flexion to the right and left 20 degrees, and lateral rotation to the right and left 20 degrees.  

As noted above, the Veteran's herniated disc at L5-S1 is evaluated under the General Rating Formula, which provides that, with or without symptoms such as pain (whether or not it radiates), or aching in the area of the spine affected by residuals of injury or disease: a 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, General Rating Formula.  As range of motion testing conducted during the Veteran's August 2004, May 2005, and October 2007 VA examinations revealed forward flexion of the lumbar spine to 45 (range of motion to 75 degrees with pain in the terminal 20 to 30 degrees of that 75 degrees), a rating in excess of 20 percent prior to March 30, 2010, is not warranted.  Additionally, in May 2005, it was noted that there was no tenderness on palpation, and there was no muscle spasms or localized tenderness with palpation.  On examination in October 2007, the examiner noted that the Veteran had moderate paraspinal muscle spasm bilaterally, but he had a normal lumbar lordosis.  Absent such evidence, the Board concludes that a preponderance of the evidence is against the assignment of a higher rating of 20 percent under the Spine Rating Formula.  

The Board has considered whether the Veteran had additional functional impairment due to factors such as pain, weakness and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  While the August 2004 examination noted an additional loss of function with repetitive use, do not indicate that the thoracolumbar spine had additional functional loss due to pain warranting the next higher evaluation of 40 percent under Diagnostic Codes 5242 and 5243.  Subsequently, on examination in October 2007, the examiner stated that there was no further loss of motion due to fatigue, weakness, or incoordination following repetitive use during the examination.  Consequently, that examination did not indicate that the thoracolumbar spine had additional functional loss due to pain warranting the next higher evaluation of 40 percent under Diagnostic Codes 5242 and 5243, which requires forward flexion of not greater than 30 degrees or a combined range of motion of no greater than 120 degrees.  Therefore, the Board finds the appellant is not entitled to a higher evaluation based on additional functional impairment due to pain, weakness or fatigue.  

Moreover, the evidence of record does not show that the Veteran experienced any incapacitating episodes as due to intervertebral disc syndrome prior to March 30, 2010.  Specifically, during the October 2007 VA examination, the Veteran reported no periods of incapacitation within the past 12 months.  

While the Veteran is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings, the reported symptoms for the period prior to March 30, 2010, are consistent with the assigned schedular evaluation.  

Under Thun v. Peake, the Board must also review whether referral for an extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluation for the Veteran's low back disorder for the period prior to March 30, 2010, is not inadequate.  The Veteran has not reported significant treatment, hospitalization or symptoms unaccounted for by the ratings schedule.  There is also no indication the disability has a significant impact on the Veteran's employment.  In October 2007, the Veteran indicated that he works three days one week, four days another week and it is mostly administrative work which he says he is able to do on this basis.  He reported no periods of incapacitation within the past 12 months.  As a result, it does not appear that the Veteran had an "exceptional or unusual" disability.  Therefore, the available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

In sum, the Board finds the preponderance of the evidence of record reveals manifestations consistent with the 20 percent evaluation for herniated disc at L5-S1, prior to March 30, 2010.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert.  

B.  Rating in excess of 40 percent from March 30, 2010.

Based on the evidence discussed above, the record does not support an evaluation in excess of 40 percent for the Veteran's herniated disc at L5-S1, beginning March 30, 2010.  Subjectively, the Veteran's herniated disc has been manifested by persistent back pain that was progressively worsening with time, described as throbbing and severe, as well as radicular pain, numbness, and tingling.  Objectively, the Veteran's herniated disc has been manifested by forward flexion to 21 degrees.  Additionally, there has been extension to30 degrees, lateral flexion to the right and left 10 degrees, and lateral rotation to the right at 13 degrees and and to the left at 11 degrees.  As noted above, the Veteran's herniated disc at L5-S1 is evaluated under the General Rating Formula, which provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: a 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; a 50 percent disability rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and, a 100 percent disability rating is warranted for unfavorable ankylosis of entire spine.  See 38 C.F.R. § 4.71a. General Rating Formula.  As range of motion testing conducted during the Veteran's March 2010 VA examination revealed forward flexion to 21 degrees, a rating in excess of 40 percent beginning March 30, 2010, is not warranted.  As the medical evidence of record does not show unfavorable ankylosis of the entire thoracolumbar spine, a disability rating of 50 percent under the General Rating Formula is not warranted.  

With respect to the Formula for Rating IVDS, as noted above, a 40 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a, Formula for Rating IVDS.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Id., Note (1).  The evidence of record does not show that the Veteran experienced any incapacitating episodes as due to intervertebral disc syndrome.  Specifically, during the Veteran's March 2010 VA examination, it was noted that there had been no incapacitating episodes due to intervertebral disc syndrome.  Accordingly, a disability rating is not warranted under the Formula for Rating IVDS.  



The Board has also considered 38 C.F.R. §§ 4.40, 4.45 (2010), addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  See also Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  In this regard, the Veteran has consistently reported chronic back pain that has progressively worsened over the years, along with aching, soreness, and tenderness.  While the medical evidence of record has quantified the additional functional loss shown by the spine based on increasing pain, weakness, and fatigability, which caused additional limitation of motion, the additional limitation of motion is not beyond that already contemplated within a 20 percent evaluation prior to March 30, 2010, or beyond that already contemplated within a 40 percent evaluation beginning March 30, 2010.  38 C.F.R. §§ 4.40, 4.45; see also Deluca, 8 Vet. App. at 206.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then his disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  



The Board finds that the Veteran's disability picture was not so unusual or exceptional in nature as to render either the assigned 20 percent rating prior to March 30, 2010, or the 40 percent rating beginning December 15, 2008, inadequate.  The Veteran's status post L1 compression fracture is evaluated as a spine disorder, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  As noted above, the Veteran's status post L1 compression fracture is manifested by symptoms of chronic back pain, pain throughout range of motion in all areas, aching, soreness, and tenderness, flexion to at worst 45 degrees prior to March 30, 2010, and flexion to 21 degrees beginning March 30, 2010, but no favorable or unfavorable ankylosis of the entire thoracolumbar spine, no objective associated neurological abnormalities, and no incapacitating episodes.  

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by a 20 percent disability rating prior to March 30, 2010, and a 40 percent disability rating beginning March 30, 2010, for his herniated disc at L5-S1.  A rating in excess thereof is provided for certain manifestations of spine disorders but the evidence of record does not demonstrate that such manifestations are present in this case.  Accordingly, the criteria for a 20 percent disability rating prior to March 30, 2010, and for a 40 percent disability rating beginning March 30, 2010, more than reasonably describes the Veteran's disability level and symptomatology and, therefore, the assigned schedular evaluations are adequate and no referral is required.  

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for an increased evaluation in excess of 20 percent prior to March 30, 2010, or in excess of 40 percent beginning March 30, 2010, for herniated disc at L5-S1, with S1 nerve root irritation, at any time during the period pertinent to this appeal, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


IV.  Legal Analysis-Higher Evaluations/Radiculopathy.

The Veteran's radiculopathy, S1, left lower extremity is currently rated under Diagnostic Code 8520 which provides ratings for paralysis of the sciatic nerve.  Diagnostic Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling. Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.  

The Board notes that words such as "slight," "moderate", and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6 (2010).  

A. Rating in excess of 10 percent prior to March 30, 2010.

The Veteran's radiculopathy of the left lower extremity is rated as 10 percent disabling under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Diagnostic Code 8520 refers to incomplete paralysis of the sciatic nerve.  Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve warrants a 10 percent disability rating; moderate incomplete paralysis warrants a 20 percent rating; moderately severe incomplete paralysis warrants a 40 percent rating; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent rating.  Complete paralysis of the sciatic nerve warrants an 80 percent rating, but requires that the foot dangle and drop, no active movement possible of muscles below the knee, and flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).  

The Board finds no support for assignment of a 20 percent evaluation for the veteran's nerve involvement of the left lower extremity.  In so finding, the Board acknowledges a May 2005 VA clinical evaluation showing complaints of occasional shock down the left leg with some numbness to the toes.  At that time, the toes were downgoing bilaterally, with no decrease in sensory perception, and there was decreased strength with dorsiflexion against resistance, right greater than left.  In September 2005, the Veteran indicated that he had intermittent electrical sensations that radiate into his legs.  Examination of the extremities in August 2007 showed motor to be 4/5 in the left lower extremity.  Moreover, a VA examination in October 2007 reported that reflexes were symmetric at 2+ in the knees and ankles.  Motor strength was 5/5 throughout the lower extremities and sensory function was intact to light touch throughout the lower extremities.  

Considering the pertinent evidence in light of the above, the Board finds that the medical evidence reflects that the Veteran's radiculopathy in the left lower extremity has caused disability comparable to no more than mild incomplete paralysis of the sciatic nerve, manifested by pain and numbness, but with no loss of muscle mass, strength, or function attributed to this service-connected disability.  As noted, where, as here, the involvement is wholly sensory; the rating should be for the mild, or, at most, the moderate degree.  Here, only sensory impairment was noted on the neurological evaluation, and the record does not otherwise provide a basis for more than a 10 percent rating.  

Despite the complaints and findings noted above, the overall disability picture is not found to be comparable to moderate incomplete paralysis of the external popliteal nerve.  The Board finds that the above evidence reveals no more than mild neurologic manifestations of a low back disability.  Accordingly, there is no basis for a rating in excess of 10 percent for nerve involvement of the left lower extremity for the period prior to March 30, 2010.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Finally, the evidence does not reflect that the disability at issue caused marked interference with employment (i.e., beyond that already contemplated in the assigned evaluation), or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Hence, assignment of an extra- schedular evaluation under 38 C.F.R. § 3.321 (2010) is not warranted.  

B.  Rating in excess of 20 percent after March 30, 2010.

After a careful review of the record, the Board finds that the Veteran's radiculopathy in the left lower extremity does not warrant an evaluation in excess of 20 percent.  The Board has based its conclusions on the medical evidence outlined above, which shows symptoms productive of no more than moderate incomplete paralysis of the sciatic nerve in the left lower extremity, which includes findings of: pain, chronic numbness in the left lower extremity, with lightening like pains down the left leg.  The examiner also noted that the radiculopathy has become progressively worse.  The Board notes that, on examination in March 2010, the Veteran indicated that he is unable to walk more than a few yards.  The examiner noted decreased sensation in the left forefoot and toes, especially the great toe.  

In light of the foregoing, the Board finds that the Veteran's symptoms of a neurological manifestation of the left lower extremity more nearly approximate the criteria for a 20 percent rating under Diagnostic Code 8520, for moderate incomplete paralysis.  In the absence of findings which indicate that the neurological manifestation is productive of moderately severe incomplete paralysis, there is no schedular basis for an initial disability rating in excess of 20 percent.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  All things considered, the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation in excess of 20 percent.  

In summary, for the reasons and bases expressed above, the Board concludes that an initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity is not warranted beginning March 30, 2010.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.  

In this circumstance, though, the Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  Here, the Board finds that the disability picture presented by the Veteran's radiculopathy, S1, left lower extremity is appropriately contemplated by the rating schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  Thun.  





ORDER

Entitlement to a rating in excess of 20 percent for herniated disc L5-S1, during the period from July 20, 2004 to March 30, 2010, is denied.  

Entitlement to a rating in excess of 40 percent for herniated disc L5-S1, from March 30, 2010, is denied.  

Entitlement to an initial rating in excess of 10 percent for radiculopathy, S1, lower extremity, prior to March 30, 2010, is denied.  

Entitlement to a rating in excess of 20 percent for radiculopathy, S1, lower extremity, from March 30, 2010, is denied.  



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


